Citation Nr: 0710189	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  03-13 023	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to separate schedular disability evaluations for 
bilateral tinnitus.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty from July 1948 to July 
1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision rendered in February 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO), located in Detroit, Michigan.  The Board issued 
a decision on the merits of the veteran's claim in July 2004.  
The veteran was notified of that decision and he appealed to 
the United States Court of Appeals for Veterans Claims 
(hereinafter the Court).  

The Court then reviewed the veteran's claim and in May 2005, 
the Court remanded the claim to the Board.  The Court 
specifically stated that the claim was to be readjudicated, 
and the claim has since been returned to the Board.  


ORDER TO VACATE

As noted above, the Board issued a decision on the issue 
reported on the front page of this action in July 2004.  The 
veteran appealed the Board's decision and the Court issued an 
order in May 2005.  In the Court's Order, the Court wrote 
that it was incorporating the Joint Motion for Remand.  
However, the Court did not specifically vacate the July 2004 
Board decision.  Instead, the Court implied that it was up to 
the Board to issue a vacatur on that decision.  

The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time upon request of the appellant 
or his or her representative, or on the Board's own motion, 
when an appellant has been denied due process of law.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2006).  
In order to ensure that the veteran is afforded full due 
process of law and that the decision on his appeal takes into 
consideration all the available evidence and any new 
precedential court actions and decisions, the Board vacates 
its decision of July 9, 2004.  A subsequent decision will be 
issued in its place.  

Thus, the Board's July 9, 2004, decision denying entitlement 
to separate schedular disability evaluations for bilateral 
tinnitus is vacated.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



